DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of International Patent Application No. PCT/JP2018/017392, filed May 1, 2018, which claims foreign priority to Japanese Patent Application No. 2017-091362, filed on May 1, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 4, 2022 in which Claims 15 is amended to make a correction in the claim and new Claims 16 and 17 are added.  Claims 1-17 are pending in the instant application, which will be examined on the merits herein.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al (US Patent No. 10,519,419 B2).
Applicants claim a method for removing a divalent metal cation from a polysaccharide having an anionic functional group and the divalent metal cation, comprising (1) exposing a polysaccharide having an anionic functional group and a divalent metal cation to a solution in which an electrolyte that releases an alkali metal ion is dissolved at a concentration at which the polysaccharide is salted out. and (2) performing an ion exchange reaction to exchange the divalent metal cation contained in the polysaccharide with the alkali metal ion. 
	The Otani et al US patent discloses a production method of a medium composition, that includes removing divalent metal cations contained in a polymer 
compound having an anionic functional group, preparing a dry powder of the 
polymer compound, and mixing the dry powder and the medium, and the like.  The Otani et al patent provides a purification method of a polymer compound 
having an anionic functional group, which includes mixing a suspension of the 
polymer compound having an anionic functional group in water and a cation 
exchanger that exchanges a divalent metal cation with a monovalent metal cation 
to give a polymer compound having an anionic functional group, which shows a 
reduced amount of contaminating divalent metal cations (see abstract). See Example 5 (at lines 5 and 9 of column 61) of the Otani et al patent wherein the polymer compound is deacylated gellan gum and the medium comprises isopropylalcohol.  The deacylated gellan gum embraces the polysaccharide recited throughout the claims and the deacylated gellan gum recited in current Claim 14.  The isopropylalcohol embraces the alcohol recited in current Claim 3 and embraces the ethanol recited in current Claim 4.  See Example 14 in columns 65 and 66 of the Otani et al patent whereby a preparation method of divalent cation-removed deacylated gellan gum using a Sodium Type Cation Exchange Resin, Batch Type, Simultaneous Progress of Dissolution of Deacylated gellan gum and treatment with Cation Exchange Resin.  In this example, Deacylated gellan gum, pure water and a chelate resin were placed in a flash such that the deacylated gellan gum concentration was 1%.  The mixture was heated to 70º C.  The filtrate was poured into isopropylalcohol where a precipitated fiber-like solid was recovered, dried, pulverized to obtain deacylated gellan gum (see column 65, line 59 – column 66, line 12).  This description of the Otani et al patent embraces the current claimed method for removing a divalent metal cation from a polysaccharide having an anionic functional group and a divalent metal cation.
	The currently claimed method for removing a divalent metal cation from a polysaccharide having an anionic functional group and a divalent metal cation differs from the method disclosed in the Otani et al patent by reciting ethanol as the alcohol in Claim 3 and reciting that the alkali metal ion that is release is sodium chloride in Claim 6.
	However, the ethanol recited in the currently claimed invention can be substituted with the isopropylalcohol disclosed in the Otani et al patent since there is only a difference in one carbon atom and the use of the Sodium Type cation Exchange Resin in the Otani et al patent can be associated with the release of sodium chloride.
 The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention to substitute the ethanol with isopropyl alcohol and release sodium chloride as the alkali metal ion using a Sodium Type Cation Exchanger in the Otani et al patent in view of their closely related structures of the alcohols and the resulting expectation of obtaining similar results in the Cation Exchangers.
Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive.  Applicants points out that the polysaccharide recited in the currently claimed invention does not dissolved in solution of the electrolyte.  However, it is noted that this action is not specifically recited in the current independent Claim 1.  Furthermore, exactly, what is the electrolyte? It is noted that the electrolyte comprises water in Claim 2 and comprises alcohol in Claim 3, whereby both water and alcohol are disclosed in the Otani et al patent.  At lines 50 and 51 of column 4, the Otani et al patent does point out that deacylated gellan gum and the like, has low solubility in water.  
Applicants argue that since the Otani et al patent teaches that the cation exchange is a resin-based material (i.e., a material that is not dissolved in a solvent), Otani et al does not teach or reasonably suggest the claimed invention of using a solution in which an electrolyte is dissolved at a concentration sufficient to salt out the polysaccharide.  This argument is not persuasive since it is not clear what the electrolyte comprises, except for the presence of water and alcohol. 
The Otani et al patent points out that deacylated gellan gum and the like, has low solubility in water.  Examples 4 and 5 disclose steps wherein isopropylalcohol is used as the solvent, disclose a step that involve precipitation of the deacylated gellan gum, which was collected by filtration and removal of water.  The filtration step disclosed in Examples 4 and 5 embraces the filtration step recited in newly added Claim 17.  Accordingly, the rejection of Claims 1-17 under 35 U.S.C. 103 as being unpatentable over Otani et al (US Patent No. 10,519,419 B2) is maintained for the reasons of record. 

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623